Exhibit 10.16 PLEDGE AND SECURITY AGREEMENT This PLEDGE AND SECURITY AGREEMENT, dated as of April 16, 2015 (this "Agreement"), is made by Uni-Pixel, Inc., a Delaware corporation (the "Company"), Uni-Pixel Displays, Inc. ("UPD"), a Texas corporation, and each other Subsidiary of the Company and UPD hereafter becoming party hereto (together with the Company and UPD each a "Grantor" and, collectively, the "Grantors"), in favor of Hudson Bay Fund LP, in its capacity as collateral agent (in such capacity, the "Collateral Agent") for the Buyers (as defined below) party to the Securities Purchase Agreement, dated as of the date hereof (as amended, restated or otherwise modified from time to time, the "Securities Purchase Agreement"). W I T N E S S E T H: WHEREAS, the Company and each party listed as a "Buyer" on the Schedule of Buyers (as such schedule may be amended, restated or otherwise modified from time to time) attached thereto, each a "Buyer", and collectively, the "Buyers") are parties to the Securities Purchase Agreement, pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, the "Notes" (as defined in the Securities Purchase Agreement); WHEREAS, it is a condition precedent to the Buyers consummating the transactions contemplated by the Securities Purchase Agreement that the Grantors execute and deliver to the Collateral Agent this Agreement providing for the grant to the Collateral Agent for the benefit of the Buyers of a security interest in all personal property of the Grantors to secure all of the Company's obligations under the Securities Purchase Agreement and the "Notes" (as defined therein) issued pursuant thereto (as such Notes may be amended, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the "Notes") and the other Transaction Documents (as defined in the Securities Purchase Agreement); WHEREAS, the Grantors (i) are mutually dependent on each other in the conduct of their respective businesses as an integrated operation, with the credit needed from time to time by one often being provided through financing obtained by the other Grantors and the ability to obtain such financing being dependent on the successful operations of the Grantors and (ii) have mutually benefitted, and will receive a mutual benefit, from the proceeds received by the Company in respect of the issuance of the Notes; and WHEREAS, each Grantor has determined that the execution, delivery and performance of this Agreement directly benefits, and are in the best interest of the Company and such Grantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the Buyers, as follows: SECTION 1.Definitions. (a)Reference is hereby made to the Securities Purchase Agreement and the Notes for a statement of the terms thereof.All terms used in this Agreement and the recitals hereto which are defined in the Securities Purchase Agreement, the Notes or in Articles 8 or 9 of the Uniform Commercial Code (the "Code") as in effect from time to time in the State of New York, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the Code as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute except as the Collateral Agent may otherwise determine. (b)The following terms shall have the respective meanings provided for in the Code:"Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim", "Commodity Account", "Commodity Contracts", "Deposit Account", "Documents", "Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security", "Record", "Security Account", "Software", and "Supporting Obligations". (c)As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: "Collateral" shall have the meaning set forth in Section 2 hereof. "Copyright Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to use or sell any works covered by any copyright (including, without limitation, all Copyright Licenses set forth in Schedule II hereto). "Copyrights" means all domestic and foreign copyrights, whether registered or not, including, without limitation, all copyright rights throughout the universe (whether now or hereafter arising) in any and all media (whether now or hereafter developed), in and to all original works of authorship fixed in any tangible medium of expression, acquired or used by any Grantor (including, without limitation, all copyrights described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Copyright Office or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Event of Default" means (i) any defined event of default under any one or more of the Transaction Documents, in each instance, after giving effect to any notice, grace, or cure periods provided for in the applicable Transaction Document, (ii) the failure by the Company to pay any amounts when due under the Notes or any other Transaction Document, or (iii) the breach of any representation, warranty or covenant by any Grantor under this Agreement. -2- "Existing Issuer" has the meaning specified therefor in the definition of the term "Pledged Shares". "GAAP" shall have the meaning set forth in Section 4(c) hereof. "Guaranty" means the Guaranty, dated as of the date hereof, by UPD in favor of the Buyers and the Collateral Agent. "Insolvency Proceeding" means any proceeding commenced by or against any Person under any provision of the Bankruptcy Code (Chapter11 of Title 11 of the United States Code) or under any other bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, or extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. "Intellectual Property" means the Copyrights, Trademarks and Patents. "Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent Licenses. "Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise), security interest, charge or other encumbrance or security or preferential arrangement of any nature, including, without limitation, any conditional sale or title retention arrangement, any capitalized lease and any assignment, deposit arrangement or financing lease intended as, or having the effect of, security. "Obligations" shall have the meaning set forth in Section 3 hereof. "Patent Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensee or licensor and providing for the grant of any right to manufacture, use or sell any invention covered by any Patent (including, without limitation, all Patent Licenses set forth in Schedule II hereto). "Patents" means all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how, formulae, rights of publicity and other general intangibles of like nature, of any Grantor, now existing or hereafter acquired (including, without limitation, all domestic and foreign letters patent, design patents, utility patents, industrial designs, inventions, trade secrets, ideas, concepts, methods, techniques, processes, proprietary information, technology, know-how and formulae described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office, or in any similar office or agency of the United States or any other country or any political subdivision thereof), and all reissues, divisions, continuations, continuations in part and extensions or renewals thereof. "Permitted Liens" shall have the meaning set forth in the Notes. "Pledged Debt" means the indebtedness described in Schedule VII hereto and all indebtedness from time to time owned or acquired by a Grantor, the promissory notes and other Instruments evidencing any or all of such indebtedness, and all interest, cash, Instruments, Investment Property, financial assets, securities, capital stock, other equity interests, stock options and commodity contracts, notes, debentures, bonds, promissory notes or other evidences of indebtedness and all other property from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of such indebtedness. -3- "Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged Shares and (c) all security entitlements in any and all of the foregoing. "Pledged Issuer" has the meaning specified therefor in the definition of the term "Pledged Shares". "Pledged Shares" means (a) the shares of capital stock or other equity interests described in Schedule VIII hereto, whether or not evidenced or represented by any stock certificate, certificated security or other Instrument, issued by the Persons described in such Schedule VIII (the "Existing Issuers" and each individually as an "Existing Issuer"), (b) the shares of capital stock or other equity interests at any time and from time to time acquired by a Grantor of any and all Persons now or hereafter existing (such Persons, together with the Existing Issuers, being hereinafter referred to collectively as the "Pledged Issuers" and each individually as a "Pledged Issuer"), whether or not evidenced or represented by any stock certificate, certificated security or other Instrument, and (c) the certificates representing such shares of capital stock, all options and other rights, contractual or otherwise, in respect thereof and all dividends, distributions, cash, Instruments, Investment Property, financial assets, securities, capital stock, other equity interests, stock options and commodity contracts, notes, debentures, bonds, promissory notes or other evidences of indebtedness and all other property (including, without limitation, any stock dividend and any distribution in connection with a stock split) from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of such capital stock. "Trademark Licenses" means all licenses, contracts or other agreements, whether written or oral, naming any Grantor as licensor or licensee and providing for the grant of any right concerning any Trademark, together with any goodwill connected with and symbolized by any such trademark licenses, contracts or agreements and the right to prepare for sale or lease and sell or lease any and all Inventory now or hereafter owned by any Grantor and now or hereafter covered by such licenses (including, without limitation, all Trademark Licenses described in Schedule II hereto). "Trademarks" means all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers and all general intangibles of like nature, now or hereafter owned, adopted, acquired or used by any Grantor (including, without limitation, all domestic and foreign trademarks, service marks, collective marks, certification marks, trade names, business names, d/b/a's, Internet domain names, trade styles, designs, logos and other source or business identifiers described in Schedule II hereto), all applications, registrations and recordings thereof (including, without limitation, applications, registrations and recordings in the United States Patent and Trademark Office or in any similar office or agency of the United States, any state thereof or any other country or any political subdivision thereof), and all reissues, extensions or renewals thereof, together with all goodwill of the business symbolized by such marks and all customer lists, formulae and other Records of any Grantor relating to the distribution of products and services in connection with which any of such marks are used. -4- SECTION 2.Grant of Security Interest.As collateral security for all of the Obligations, each Grantor hereby pledges and assigns to the Collateral Agent for the benefit of the Buyers, and grants to the Collateral Agent for the benefit of the Buyers a continuing security interest in, all personal property of such Grantor, wherever located and whether now or hereafter existing and whether now owned or hereafter acquired, of every kind and description, tangible or intangible (collectively, the "Collateral"), including, without limitation, the following: (a)all Accounts; (b)all Chattel Paper (whether tangible or electronic); (c)the Commercial Tort Claims specified on Schedule VI hereto; (d)all Deposit Accounts (including, without limitation, all cash, and all other property from time to time deposited therein and the monies and property in the possession or under the control of the Collateral Agent or a Buyer or any affiliate, representative, agent or correspondent of the Collateral Agent or a Buyer; (e)all Documents; (f)all Equipment; (g)all Fixtures; (h)all General Intangibles (including, without limitation, all Payment Intangibles); (i)all Goods; (j)all Instruments (including, without limitation, Promissory Notes and each certificated Security); (k)all Inventory; (l)all Investment Property; (m)all Copyrights, Patents and Trademarks, and all Licenses; (n)all Letter-of-Credit Rights; (o)all Supporting Obligations; (p)all Pledged Interests; -5- (q)all other tangible and intangible personal property of such Grantor (whether or not subject to the Code), including, without limitation, all bank and other accounts and all cash and all investments therein, all proceeds, products, offspring, accessions, rents, profits, income, benefits, substitutions and replacements of and to any of the property of such Grantor described in the preceding clauses of this Section 2 (including, without limitation, any proceeds of insurance thereon and all causes of action, claims and warranties now or hereafter held by such Grantor in respect of any of the items listed above), and all books, correspondence, files and other Records, including, without limitation, all tapes, desks, cards, Software, data and computer programs in the possession or under the control of such Grantor or any other Person from time to time acting for such Grantor that at any time evidence or contain information relating to any of the property described in the preceding clauses of this Section 2 or are otherwise necessary or helpful in the collection or realization thereof; and (r)all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of any and all of the foregoing Collateral; in each case, howsoever such Grantor's interest therein may arise or appear (whether by ownership, security interest, claim or otherwise). SECTION 3.Security for Obligations.The security interest created hereby in the Collateral constitutes continuing collateral security for all of the following obligations, whether now existing or hereafter incurred (collectively, the "Obligations"): (a)the prompt payment by each Grantor, as and when due and payable (by scheduled maturity, required prepayment, acceleration, demand or otherwise), of all amounts from time to time owing by it in respect of the Securities Purchase Agreement, the Notes, the Guaranty and the other Transaction Documents, including, without limitation, (i) all principal of and interest on the Notes (including, without limitation, all interest that accrues after the commencement of any Insolvency Proceeding of any Grantor, whether or not the payment of such interest is unenforceable or is not allowable due to the existence of such Insolvency Proceeding), (ii) all amounts from time to time owing by such Grantor under the Guaranty, and (iii) all fees, commissions, expense reimbursements, indemnifications and all other amounts due or to become due under any of the Transaction Documents; and (b)the due performance and observance by each Grantor of all of its other obligations from time to time existing in respect of any of the Transaction Documents for so long as the Notes are outstanding. SECTION 4.Representations and Warranties.Each Grantor represents and warrants as follows: (a)Schedule I hereto sets forth (i) the exact legal name of such Grantor, and (ii) the organizational identification number of such Grantor or states that no such organizational identification number exists. (b)There is no pending or written notice threatening any action, suit, proceeding or claim affecting such Grantor before any governmental authority or any arbitrator, or any order, judgment or award by any governmental authority or arbitrator, that may adversely affect the grant by such Grantor, or the perfection, of the security interest purported to be created hereby in the Collateral, or the exercise by the Collateral Agent of any of its rights or remedies hereunder. -6- (c)All Federal, state and local tax returns and other reports required by applicable law to be filed by such Grantor have been filed, or extensions have been obtained, and all taxes, assessments and other governmental charges imposed upon such Grantor or any property of such Grantor (including, without limitation, all federal income and social security taxes on employees' wages) and which have become due and payable on or prior to the date hereof have been paid, except to the extent contested in good faith by proper proceedings which stay the imposition of any penalty, fine or Lien resulting from the non-payment thereof and with respect to which adequate reserves have been set aside for the payment thereof in accordance with United States generally accepted accounting principles consistently applied ("GAAP"). (d)All Equipment, Fixtures, Goods and Inventory of such Grantor now existing are, and all Equipment, Fixtures, Goods and Inventory of such Grantor hereafter existing will be, located and/or based at the addresses specified therefor in Schedule III hereto, except that such Grantor will give the Collateral Agent not less than thirty (30) days' prior written notice of any change of the location of any such Collateral, other than to locations set forth on Schedule III and with respect to which the Collateral Agent has filed financing statements and otherwise fully perfected its Liens thereon.Such Grantor's chief place of business and chief executive office, the place where such Grantor keeps its Records concerning Accounts and all originals of all Chattel Paper are located at the addresses specified therefor in Schedule III hereto.None of the Accounts is evidenced by Promissory Notes or other Instruments.Set forth in Schedule IV hereto is a complete and accurate list, as of the date of this Agreement, of (i) each Promissory Note, Security and other Instrument owned by each Grantor and (ii) each Deposit Account, Securities Account and Commodities Account of each Grantor, together with the name and address of each institution at which each such Account is maintained, the account number for each such Account and a description of the purpose of each such Account.Set forth in Schedule II hereto is a complete and correct list of each trade name used by each Grantor and the name of, and each trade name used by, each person from which such Grantor has acquired any substantial part of the Collateral. (e)Such Grantor has delivered or made available to the Collateral Agent complete and correct copies of each License described in Schedule II hereto, including all schedules and exhibits thereto, which represents all of the Licenses existing on the date of this Agreement.Each such License sets forth the entire agreement and understanding of the parties thereto relating to the subject matter thereof, and there are no other agreements, arrangements or understandings, written or oral, relating to the matters covered thereby or the rights of such Grantor or any of its affiliates in respect thereof.Each material License now existing is, and any material License entered into in the future will be, the legal, valid and binding obligation of the parties thereto, enforceable against such parties in accordance with its terms, except as may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or other similar laws and equitable principles (regardless of whether enforcement is sought in equity or in law).No default under any material License by any such party has occurred, nor does any defense, offset, deduction or counterclaim exist thereunder in favor of any such party. -7- (f)Such Grantor owns and controls, or otherwise possesses adequate rights to use, all Trademarks, Patents and Copyrights, which are the only trademarks, patents, copyrights, inventions, trade secrets, proprietary information and technology, know-how, formulae, rights of publicity necessary to conduct its business in substantially the same manner as conducted as of the date hereof.Schedule II hereto sets forth a true and complete list of all registered copyrights, issued patents, Trademarks (including, without limitation, any Internet domain names and the registrar of each such Internet domain name), and Licenses annually owned or used by such Grantor as of the date hereof.To the best knowledge of each Grantor, all such Intellectual Property of such Grantor is subsisting and in full force and effect, has not been adjudged invalid or unenforceable, is valid and enforceable and has not been abandoned in whole or in part.Except as set forth in Schedule II, no such Intellectual Property is the subject of any licensing or franchising agreement.Such Grantor has no knowledge of any conflict with the rights of others to any Intellectual Property and, to the best knowledge of such Grantor, such Grantor is not now infringing or in conflict with any such rights of others in any material respect, and to the best knowledge of such Grantor, no other Person is now infringing or in conflict in any material respect with any such properties, assets and rights owned or used by such Grantor.Except as set forth in Schedule II, such Grantor has not received any notice that it is violating or has violated the trademarks, patents, copyrights, inventions, trade secrets, proprietary information and technology, know-how, formulae, rights of publicity or other intellectual property rights of any third party. (g)Such Grantor is and will be at all times the sole and exclusive owner of, or otherwise has and will have adequate rights in, the Collateral free and clear of any Liens, except for Permitted Liens on any Collateral.No effective financing statement or other instrument similar in effect covering all or any part of the Collateral is on file in any recording or filing office except (i)such as may have been filed in favor of the Collateral Agent relating to this Agreement, and (ii)such as may have been filed to perfect any Permitted Liens. (h)The exercise by the Collateral Agent of any of its rights and remedies hereunder will not contravene any law or any contractual restriction binding on or otherwise affecting such Grantor or any of its properties and will not result in or require the creation of any Lien, upon or with respect to any of its properties. (i)No authorization or approval or other action by, and no notice to or filing with, any governmental authority or other regulatory body, or any other Person, is required for (i)the grant by such Grantor, or the perfection, of the security interest purported to be created hereby in the Collateral, or (ii)the exercise by the Collateral Agent of any of its rights and remedies hereunder, except (A)for the filing under the Uniform Commercial Code as in effect in the applicable jurisdiction of the financing statements, all of which financing statements, have been duly filed and are in full force and effect, (B)with respect to the perfection of the security interest created hereby in the Intellectual Property, for the recording of the appropriate Assignment for Security, substantially in the form of Exhibit A hereto, as applicable, in the United States Patent and Trademark Office or the United States Copyright Office, as applicable, and (C)with respect to the perfection of the security interest created hereby in foreign Intellectual Property and Licenses, for registrations and filings in jurisdictions located outside of the United States and covering rights in such jurisdictions relating to the Intellectual Property and Licenses. -8- (j)This Agreement creates in favor of the Collateral Agent a legal, valid and enforceable security interest in the Collateral, as security for the Obligations.The Collateral Agent's having possession of all Instruments and cash constituting Collateral from time to time, the recording of the appropriate Assignment for Security executed pursuant hereto in the United States Patent and Trademark Office and the United States Copyright Office, as applicable, and the filing of the financing statements and the other filings and recordings, as applicable, described in Schedule V hereto and, with respect to the Intellectual Property hereafter existing and not covered by an appropriate Assignment for Security, the recording in the United States Patent and Trademark Office or the United States Copyright Office, as applicable, of appropriate instruments of assignment, result in the perfection of such security interests.Such security interests are, or in the case of Collateral in which such Grantor obtains rights after the date hereof, will be, perfected, first priority security interests, subject only to Permitted Liens and the recording of such instruments of assignment.Such recordings and filings and all other action necessary or desirable to perfect and protect such security interest have been duly taken, except for the Collateral Agent's having possession of Instruments and cash constituting Collateral after the date hereof and the other filings and recordations described in Section 4(l) hereof. (k)As of the date hereof, such Grantor does not hold any Commercial Tort Claims nor is such Grantor aware of any such pending claims, except for such claims described in Schedule VI. (l)Each of the Grantors (other than the Company) is a wholly-owned Subsidiary of the Company and are the only Subsidiaries of the Company, as of the date hereof. SECTION 5.Covenants as to the Collateral.So long as any of the Obligations shall remain outstanding, unless the Collateral Agent shall otherwise consent in writing: (a)Further Assurances.Each Grantor will at its expense, at any time and from time to time, promptly execute and deliver all further instruments and documents and take all further action that the Collateral Agent may reasonably request in order to:(i)perfect and protect the security interest purported to be created hereby; (ii)enable the Collateral Agent to exercise and enforce its rights and remedies hereunder in respect of the Collateral; or (iii)otherwise effect the purposes of this Agreement, including, without limitation:(A)marking conspicuously all Chattel Paper and each License and, at the request of the Collateral Agent, each of its Records pertaining to the Collateral with a legend, in form and substance satisfactory to the Collateral Agent, indicating that such Chattel Paper, License or Collateral is subject to the security interest created hereby, (B) delivering and pledging to the Collateral Agent hereunder each Promissory Note, Security, Chattel Paper or other Instrument, now or hereafter owned by such Grantor, duly endorsed and accompanied by executed instruments of transfer or assignment, all in form and substance satisfactory to the Collateral Agent, (C)executing and filing (to the extent, if any, that such Grantor's signature is required thereon) or authenticating the filing of, such financing or continuation statements, or amendments thereto, as may be necessary or desirable or that the Collateral Agent may request in order to perfect and preserve the security interest purported to be created hereby, (D)furnishing to the Collateral Agent from time to time statements and schedules further identifying and describing the Collateral and such other reports in connection with the Collateral in each case as the Collateral Agent may reasonably request, all in reasonable detail, (E)if any Collateral shall be in the possession of a third party, notifying such Person of the Collateral Agent's security interest created hereby and obtaining a written acknowledgment from such Person that such Person holds possession of the Collateral for the benefit of the Collateral Agent, which such written acknowledgement shall be in form and substance satisfactory to the Collateral Agent, (F)if at any time after the date hereof, such Grantor acquires or holds any Commercial Tort Claim, promptly notifying the Collateral Agent in a writing signed by such Grantor setting forth a brief description of such Commercial Tort Claim and granting to the Collateral Agent a security interest therein and in the proceeds thereof, which writing shall incorporate the provisions hereof and shall be in form and substance satisfactory to the Collateral Agent, (G) if requested by the Collateral Agent, upon the acquisition after the date hereof by such Grantor of any motor vehicle or other Equipment subject to a certificate of title or ownership (other than a Motor Vehicle or Equipment that is subject to a purchase money security interest), causing the Collateral Agent to be listed as the lienholder on such certificate of title or ownership and delivering evidence of the same to the Collateral Agent in accordance with the Securities Purchase Agreement; and (H)taking all actions required by any earlier versions of the Uniform Commercial Code or by other law, as applicable, in any relevant Uniform Commercial Code jurisdiction, or by other law as applicable in any foreign jurisdiction. -9- (b)Location of Equipment and Inventory.Each Grantor will keep the Equipment and Inventory at the locations specified therefor in Section4(d) hereof or, upon not less than thirty (30) days' prior written notice to the Collateral Agent accompanied by a new Schedule III hereto indicating each new location of the Equipment and Inventory, at such other locations in the United States. (c)Condition of Equipment.Each Grantor will maintain or cause the Equipment (necessary or useful to its business) to be maintained and preserved in good condition, repair and working order, ordinary wear and tear excepted, and will forthwith, or in the case of any loss or damage to any material Equipment of such Grantor within a commercially reasonable time after the occurrence thereof, make or cause to be made all repairs, replacements and other improvements in connection therewith which are necessary or desirable, consistent with past practice, or which the Collateral Agent may reasonably request to such end.Such Grantor will promptly furnish to the Collateral Agent a statement describing in reasonable detail any such loss or damage to any such Equipment. (d)Taxes, Etc.Each Grantor agrees to pay promptly when due all property and other taxes, assessments and governmental charges or levies imposed upon, and all claims (including claims for labor, materials and supplies) against, the Equipment and Inventory, except to the extent the validity thereof is being contested in good faith by proper proceedings which stay the imposition of any penalty, fine or Lien resulting from the non-payment thereof and with respect to which adequate reserves in accordance with GAAP have been set aside for the payment thereof. (e)Insurance. (i)Each Grantor will, at its own expense, maintain insurance (including, without limitation, commercial general liability and property insurance) with respect to the Equipment and Inventory in such amounts, against such risks, in such form and with responsible and reputable insurance companies or associations as is required by any governmental authority having jurisdiction with respect thereto or as is carried by such Grantor as of the date hereof and in any event, in amount, adequacy and scope reasonably satisfactory to the Collateral Agent.Unless otherwise agreed to by the Collateral Agent, each such policy for liability insurance shall provide for all losses to be paid on behalf of the Collateral Agent and such Grantor as their respective interests may appear, and each policy for property damage insurance shall provide for all losses to be adjusted with, and paid directly to, the Collateral Agent.Unless otherwise agreed to by the Collateral Agent, each such policy shall in addition (A) name the Collateral Agent as an additional insured party thereunder (without any representation or warranty by or obligation upon the Collateral Agent) as their interests may appear, (B) contain an agreement by the insurer that any loss thereunder shall be payable to the Collateral Agent on its own account notwithstanding any action, inaction or breach of representation or warranty by such Grantor, (C) provide that there shall be no recourse against the Collateral Agent for payment of premiums or other amounts with respect thereto, and (D) provide that at least thirty (30) days' prior written notice of cancellation, lapse, expiration or other adverse change shall be given to the Collateral Agent by the insurer.Such Grantor will, if so requested by the Collateral Agent, deliver to the Collateral Agent original or duplicate policies of such insurance and, as often as the Collateral Agent may reasonably request, a report of a reputable insurance broker with respect to such insurance.Such Grantor will also, at the request of the Collateral Agent, execute and deliver instruments of assignment of such insurance policies and cause the respective insurers to acknowledge notice of such assignment. -10- (ii)Reimbursement under any liability insurance maintained by a Grantor pursuant to this Section 5(e) may be paid directly to the Person who shall have incurred liability covered by such insurance.In the case of any loss involving damage to Equipment or Inventory, any proceeds of insurance maintained by a Grantor pursuant to this Section 5(e) shall be paid to the Collateral Agent (except as to which paragraph (iii) of this Section 5(e) is not applicable), such Grantor will make or cause to be made the necessary repairs to or replacements of such Equipment or Inventory, and any proceeds of insurance maintained by such Grantor pursuant to this Section 5(e) shall be paid by the Collateral Agent to such Grantor as reimbursement for the costs of such repairs or replacements. (iii)All insurance payments in respect of such Equipment or Inventory shall be paid to the Collateral Agent and applied as specified in Section 7(b) hereof. (f)Provisions Concerning the Accounts and the Licenses. (i)Each Grantor will (A) give the Collateral Agent at least thirty (30) days' prior written notice of any change in such Grantor's name, identity or organizational structure, (B) maintain its jurisdiction of incorporation as set forth in Section 4(a) hereto, (C) immediately notify the Collateral Agent upon obtaining an organizational identification number, if on the date hereof such Grantor did not have such identification number, and (D) keep adequate records concerning the Accounts and Chattel Paper and permit representatives of the Collateral Agent during normal business hours on reasonable notice to such Grantor, to inspect and make abstracts from such Records and Chattel Paper. -11- (ii)Each Grantor will, except as otherwise provided in this subsection(f), continue to collect, at its own expense, all amounts due or to become due under the Accounts.In connection with such collections, such Grantor may (and, at the Collateral Agent's direction, will) take such action as such Grantor or the Collateral Agent may deem necessary or advisable to enforce collection or performance of the Accounts; provided, however, that the Collateral Agent shall have the right at any time, upon the occurrence and during the continuance of an Event of Default, to notify the account debtors or obligors under any Accounts of the assignment of such Accounts to the Collateral Agent and to direct such account debtors or obligors to make payment of all amounts due or to become due to such Grantor thereunder directly to the Collateral Agent or its designated agent and, upon such notification and at the expense of such Grantor and to the extent permitted by law, to enforce collection of any such Accounts and to adjust, settle or compromise the amount or payment thereof, in the same manner and to the same extent as such Grantor might have done.After receipt by a Grantor of a notice from the Collateral Agent that the Collateral Agent has notified, intends to notify, or has enforced or intends to enforce a Grantor's rights against the account debtors or obligors under any Accounts as referred to in the proviso to the immediately preceding sentence, (A)all amounts and proceeds (including Instruments) received by such Grantor in respect of the Accounts shall be received in trust for the benefit of the Collateral Agent hereunder, shall be segregated from other funds of such Grantor and shall be forthwith paid over to the Collateral Agent in the same form as so received (with any necessary endorsement) to be held as cash collateral and applied as specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle or compromise the amount or payment of any Account or release wholly or partly any account debtor or obligor thereof or allow any credit or discount thereon.In addition, upon the occurrence and during the continuance of an Event of Default, the Collateral Agent may (in its sole and absolute discretion) direct any or all of the banks and financial institutions with which such Grantor either maintains a Deposit Account or a lockbox or deposits the proceeds of any Accounts to send immediately to the Collateral Agent by wire transfer (to such account as the Collateral Agent shall specify, or in such other manner as the Collateral Agent shall direct) all or a portion of such securities, cash, investments and other items held by such institution.Any such securities, cash, investments and other items so received by the Collateral Agent shall (in the sole and absolute discretion of the Collateral Agent) be held as additional Collateral for the Obligations or distributed in accordance with Section 7 hereof. (iii)Upon the occurrence and during the continuance of any breach or default under any material License referred to in Schedule II hereto by any party thereto other than a Grantor, the Grantor party thereto will, promptly after obtaining knowledge thereof, give the Collateral Agent written notice of the nature and duration thereof, specifying what action, if any, it has taken and proposes to take with respect thereto and thereafter will take reasonable steps to protect and preserve its rights and remedies in respect of such breach or default, or will obtain or acquire an appropriate substitute License. (iv)Each Grantor will, at its expense, promptly deliver to the Collateral Agent a copy of each notice or other communication received by it by which any other party to any material License referred to in Schedule II hereto purports to exercise any of its rights or affect any of its obligations thereunder, together with a copy of any reply by such Grantor thereto. -12- (v)Each Grantor will exercise promptly and diligently each and every right which it may have under each material License (other than any right of termination) and will duly perform and observe in all respects all of its obligations under each material License and will take all action reasonably necessary to maintain such Licenses in full force and effect.No Grantor will, without the prior written consent of the Collateral Agent, cancel, terminate, amend or otherwise modify in any respect, or waive any provision of, any material License referred to in Schedule II hereto. (g)Transfers and Other Liens. (i)No Grantor will sell, assign (by operation of law or otherwise), lease, license, exchange or otherwise transfer or dispose of any of the Collateral, except (A) Inventory in the ordinary course of business and (B) worn-out or obsolete assets not necessary to the business. (ii)No Grantor will create, suffer to exist or grant any Lien upon or with respect to any Collateral other than a Permitted Lien. (h)Intellectual Property. (i)If applicable, each Grantor shall, upon the Collateral Agent's written request, duly execute and deliver the applicable Assignment for Security in the form attached hereto as Exhibit A.Each Grantor (either itself or through licensees) will, and will cause each licensee thereof to, take all action necessary to maintain all of the Intellectual Property in full force and effect, including, without limitation, using the proper statutory notices and markings and using the Trademarks on each applicable trademark class of goods in order to so maintain the Trademarks in full force and free from any claim of abandonment for non-use, and such Grantor will not (nor permit any licensee thereof to) do any act or knowingly omit to do any act whereby any Intellectual Property may become invalidated; provided, however, that so long as no Event of Default has occurred and is continuing, such Grantor shall not have an obligation to use or to maintain any Intellectual Property (A)that relates solely to any product or work, that has been, or is in the process of being, discontinued, abandoned or terminated, (B) that is being replaced with Intellectual Property substantially similar to the Intellectual Property that may be abandoned or otherwise become invalid, so long as the failure to use or maintain such Intellectual Property does not materially adversely affect the validity of such replacement Intellectual Property and so long as such replacement Intellectual Property is subject to the Lien created by this Agreement or (C) that is substantially the same as another Intellectual Property that is in full force, so long the failure to use or maintain such Intellectual Property does not materially adversely affect the validity of such replacement Intellectual Property and so long as such other Intellectual Property is subject to the Lien and security interest created by this Agreement.Each Grantor will cause to be taken all necessary steps in any proceeding before the United States Patent and Trademark Office and the United States Copyright Office or any similar office or agency in any other country or political subdivision thereof to maintain each registration of the Intellectual Property (other than the Intellectual Property described in the proviso to the immediately preceding sentence), including, without limitation, filing of renewals, affidavits of use, affidavits of incontestability and opposition, interference and cancellation proceedings and payment of maintenance fees, filing fees, taxes or other governmental fees in the ordinary course of business.If any Intellectual Property (other than Intellectual Property described in the proviso to the first sentence of subsection (i) of this clause (h)) is infringed, misappropriated, diluted or otherwise violated in any material respect by a third party, such Grantor shall (x) upon learning of such infringement, misappropriation, dilution or other violation, promptly notify the Collateral Agent and (y) to the extent such Grantor shall deem appropriate under the circumstances, promptly sue for infringement, misappropriation, dilution or other violation, seek injunctive relief where appropriate and recover any and all damages for such infringement, misappropriation, dilution or other violation, or take such other actions as such Grantor shall deem appropriate under the circumstances to protect such Intellectual Property.Each Grantor shall furnish to the Collateral Agent from time to time upon its request statements and schedules further identifying and describing the Intellectual Property and Licenses and such other reports in connection with the Intellectual Property and Licenses as the Collateral Agent may reasonably request, all in reasonable detail and promptly upon request of the Collateral Agent, following receipt by the Collateral Agent of any such statements, schedules or reports, such Grantor shall modify this Agreement by amending Schedule II hereto, as the case may be, to include any Intellectual Property and License, as the case may be, which becomes part of the Collateral under this Agreement and shall execute and authenticate such documents and do such acts as shall be necessary or, in the judgment of the Collateral Agent, desirable to subject such Intellectual Property and Licenses to the Lien and security interest created by this Agreement.Notwithstanding anything herein to the contrary, upon the occurrence and during the continuance of an Event of Default, such Grantor may not abandon or otherwise permit any Intellectual Property to become invalid without the prior written consent of the Collateral Agent, and if any Intellectual Property is infringed, misappropriated, diluted or otherwise violated in any material respect by a third party, such Grantor will take such action as the Collateral Agent shall deem appropriate under the circumstances to protect such Intellectual Property. -13- (ii)In no event shall a Grantor, either itself or through any agent, employee, licensee or designee, file an application for the registration of any Trademark or Copyright or the issuance of any Patent with the United States Patent and Trademark Office or the United States Copyright Office, as applicable, or in any similar office or agency of the United States or any country or any political subdivision thereof unless it gives the Collateral Agent prior written notice thereof.Upon request of the Collateral Agent, each Grantor shall execute, authenticate and deliver any and all assignments, agreements, instruments, documents and papers as the Collateral Agent may reasonably request to evidence the Collateral Agent's security interest hereunder in such Intellectual Property and the General Intangibles of such Grantor relating thereto or represented thereby, and such Grantor hereby appoints the Collateral Agent its attorney-in-fact to execute and/or authenticate and file all such writings for the foregoing purposes, all acts of such attorney being hereby ratified and confirmed, and such power (being coupled with an interest) shall be irrevocable until the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations). (iii)Upon the Collateral Agent's request, each Grantor shall cause each domain registrar where any of such Grantor's Internet domain names are registered, whether as of the date of this Agreement or at any time hereafter, to execute and deliver to the Collateral Agent a domain name control agreement, in form and substance reasonably satisfactory to the Collateral Agent, duly executed by such Grantor and such domain registrar, or enter into other arrangements in form and substance satisfactory to the Collateral Agent, pursuant to which such domain registrar shall irrevocably agree, inter alia, that it will comply at any time with the instructions originated by the Collateral Agent to such domain registrar directing substitution of the Collateral Agent or its designee as the registered owner of such Internet domain names, without further consent of such Grantor, which instructions the Collateral Agent will not give to such domain registrar in the absence of a continuing Event of Default. -14- (i)Deposit, Commodities and Securities Accounts.Upon the Collateral Agent's request and unless otherwise agreed by Agent, each Grantor shall cause each bank and other financial institution with an account referred to in Schedule IV hereto to execute and deliver to the Collateral Agent a control agreement, in form and substance reasonably satisfactory to the Collateral Agent, duly executed by such Grantor and such bank or financial institution, or enter into other arrangements in form and substance satisfactory to the Collateral Agent, pursuant to which such institution shall irrevocably agree, inter alia, that (i)it will comply at any time with the instructions originated by the Collateral Agent to such bank or financial institution directing the disposition of cash, Commodity Contracts, securities, Investment Property and other items from time to time credited to such account, without further consent of such Grantor, which instructions the Collateral Agent will not give to such bank or other financial institution in the absence of a continuing Event of Default, (ii)all cash, Commodity Contracts, securities, Investment Property and other items of such Grantor deposited with such institution shall be subject to a perfected, first priority security interest in favor of the Collateral Agent, (iii)any right of set off, banker's Lien or other similar Lien, security interest or encumbrance shall be fully waived as against the Collateral Agent, and (iv)upon receipt of written notice from the Collateral Agent during the continuance of an Event of Default, such bank or financial institution shall immediately send to the Collateral Agent by wire transfer (to such account as the Collateral Agent shall specify, or in such other manner as the Collateral Agent shall direct) all such cash, the value of any Commodity Contracts, securities, Investment Property and other items held by it.Without the prior written consent of the Collateral Agent, such Grantor shall not make or maintain any Deposit Account, Commodity Account or Securities Account except for the accounts set forth in Schedule IV hereto.The provisions of this Section 5(i) shall not apply to (i) Deposit Accounts for which the Collateral Agent is the depositary, (ii) Deposit Accounts specially and exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of a Grantor's salaried employees and (iii) Securities Accounts in which the fair market value of the securities held therein does not exceed $20,000 at any time. (j)Motor Vehicles. (i)Upon the Collateral Agent's written request, each Grantor shall deliver to the Collateral Agent originals of the certificates of title or ownership for all motor vehicles owned by it with the Collateral Agent listed as lienholder, for the benefit of the Buyers. (ii)Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact, effective the date hereof and terminating upon the termination of this Agreement, for the purpose of (A) executing on behalf of such Grantor title or ownership applications for filing with appropriate state agencies to enable motor vehicles now owned or hereafter acquired by such Grantor to be retitled and the Collateral Agent listed as lienholder thereof, (B) filing such applications with such state agencies, and (C) executing such other documents and instruments on behalf of, and taking such other action in the name of, such Grantor as the Collateral Agent may deem necessary or advisable to accomplish the purposes hereof (including, without limitation, for the purpose of creating in favor of the Collateral Agent a perfected Lien on the motor vehicles and exercising the rights and remedies of the Collateral Agent hereunder).This appointment as attorney-in-fact is coupled with an interest and is irrevocable until the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations). -15- (iii)Any certificates of title or ownership delivered pursuant to the terms hereof shall be accompanied by odometer statements for each motor vehicle covered thereby. (iv)So long as no Event of Default shall have occurred and be continuing, upon the request of such Grantor, the Collateral Agent shall execute and deliver to such Grantor such instruments as such Grantor shall reasonably request to remove the notation of the Collateral Agent as lienholder on any certificate of title for any motor vehicle; provided, however, that any such instruments shall be delivered, and the release effective, only upon receipt by the Collateral Agent of a certificate from such Grantor stating that such motor vehicle is to be sold or has suffered a casualty loss (with title thereto passing to the casualty insurance company therefor in settlement of the claim for such loss) and the amount that such Grantor will receive as sale proceeds or insurance proceeds.Any proceeds of such sale or casualty loss shall be paid to the Collateral Agent hereunder immediately upon receipt, to be applied to the Obligations then outstanding. (k)Control.Each Grantor hereby agrees to take any or all action that may be necessary or desirable or that the Collateral Agent may request in order for the Collateral Agent to obtain control in accordance with Sections 9-105 – 9-107 of the Code with respect to the following Collateral:(i)Electronic Chattel Paper, (ii) Investment Property, (iii) Pledged Interests and (iv) Letter-of-Credit Rights. (l)Inspection and Reporting.Each Grantor shall permit the Collateral Agent, or any agent or representatives thereof or such professionals or other Persons as the Collateral Agent may designate, not more than once a year in the absence of an Event of Default, (i)to examine and make copies of and abstracts from such Grantor's records and books of account, (ii) to visit and inspect its properties, (iii)to verify materials, leases, Instruments, Accounts, Inventory and other assets of such Grantor from time to time, (iii)to conduct audits, physical counts, appraisals and/or valuations, examinations at the locations of such Grantor.Each Grantor shall also permit the Collateral Agent, or any agent or representatives thereof or such professionals or other Persons as the Collateral Agent may designate to discuss such Grantor's affairs, finances and accounts with any of its officers subject to the execution by the Collateral Agent or its designee(s) of a mutually agreeable confidentiality agreement. -16- (m)Future Subsidiaries.If any Grantor shall hereafter create or acquire any Subsidiary, simultaneously with the creation of acquisition of such Subsidiary, such Grantor shall cause such Subsidiary to become a party to this Agreement as an additional "Grantor" hereunder and to become a party to the Guaranty as an additional "Guarantor" thereunder, and to duly execute and/or deliver such opinions of counsel and other documents, in form and substance acceptable to the Collateral Agent, as the Collateral Agent shall reasonably request with respect thereto. SECTION 6.Additional Provisions Concerning the Collateral. (a)Each Grantor hereby (i)authorizes the Collateral Agent to file one or more Uniform Commercial Code financing or continuation statements, and amendments thereto, relating to the Collateral (including, without limitation, financing statements describing the Collateral as "all assets" or "all personal property" or words of similar effect) and (ii)ratifies such authorization to the extent that the Collateral Agent has filed any such financing or continuation statements, or amendments thereto, prior to the date hereof.A photocopy or other reproduction of this Agreement or any financing statement covering the Collateral or any part thereof shall be sufficient as a financing statement where permitted by law. (b)Each Grantor hereby irrevocably appoints the Collateral Agent as its attorney-in-fact and proxy, with full authority in the place and stead of such Grantor and in the name of such Grantor or otherwise, from time to time in the Collateral Agent's discretion, so long as an Event of Default shall have occurred and is continuing, to take any action and to execute any instrument which the Collateral Agent may deem necessary or advisable to accomplish the purposes of this Agreement (subject to the rights of such Grantor under Section 5 hereof), including, without limitation, (i) to obtain and adjust insurance required to be paid to the Collateral Agent pursuant to Section 5(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and give acquittance and receipts for moneys due and to become due under or in respect of any Collateral, (iii) to receive, endorse, and collect any drafts or other instruments, documents and chattel paper in connection with clause (i) or (ii) above, (iv) to file any claims or take any action or institute any proceedings which the Collateral Agent may deem necessary or desirable for the collection of any Collateral or otherwise to enforce the rights of the Collateral Agent and the Buyers with respect to any Collateral, and (v) to execute assignments, licenses and other documents to enforce the rights of the Collateral Agent and the Buyers with respect to any Collateral.This power is coupled with an interest and is irrevocable until the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations). (c)For the purpose of enabling the Collateral Agent to exercise rights and remedies hereunder, at such time as the Collateral Agent shall be lawfully entitled to exercise such rights and remedies upon and during an Event of Default, and for no other purpose, each Grantor hereby grants to the Collateral Agent, to the extent assignable, an irrevocable, non-exclusive license (exercisable without payment of royalty or other compensation to such Grantor) to use, assign, license or sublicense any Intellectual Property now owned or hereafter acquired by such Grantor, wherever the same may be located, including in such license reasonable access to all media in which any of the licensed items may be recorded or stored and to all computer programs used for the compilation or printout thereof.Notwithstanding anything contained herein to the contrary, but subject to the provisions of the Securities Purchase Agreement that limit the right of such Grantor to dispose of its property and Section 5(h) hereof, so long as no Event of Default shall have occurred and be continuing, such Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of or take other actions with respect to the Intellectual Property in the ordinary course of its business.In furtherance of the foregoing, unless an Event of Default shall have occurred and be continuing, the Collateral Agent shall from time to time, upon the request of a Grantor, execute and deliver any instruments, certificates or other documents, in the form so requested, which such Grantor shall have certified are appropriate (in such Grantor's judgment) to allow it to take any action permitted above (including relinquishment of the license provided pursuant to this clause (c) as to any Intellectual Property).Further, upon the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations), the Collateral Agent (subject to Section 10(e) hereof) shall release and reassign to such Grantor all of the Collateral Agent's right, title and interest in and to the Intellectual Property, and the Licenses, all without recourse, representation or warranty whatsoever.The exercise of rights and remedies hereunder by the Collateral Agent shall not terminate the rights of the holders of any licenses or sublicenses theretofore granted by such Grantor in accordance with the second sentence of this clause (c).Each Grantor hereby releases the Collateral Agent from any claims, causes of action and demands at any time arising out of or with respect to any actions taken or omitted to be taken by the Collateral Agent under the powers of attorney granted herein other than actions taken or omitted to be taken through the Collateral Agent's gross negligence or willful misconduct, as determined by a final determination of a court of competent jurisdiction. -17- (d)If a Grantor fails to perform any agreement contained herein, the Collateral Agent may itself perform, or cause performance of, such agreement or obligation, in the name of such Grantor or the Collateral Agent, and the expenses of the Collateral Agent incurred in connection therewith shall be payable by such Grantor pursuant to Section 8 hereof and shall be secured by the Collateral. (e)The powers conferred on the Collateral Agent hereunder are solely to protect its interest in the Collateral and shall not impose any duty upon it to exercise any such powers.Except for the safe custody of any Collateral in its possession and the accounting for moneys actually received by it hereunder, the Collateral Agent shall have no duty as to any Collateral or as to the taking of any necessary steps to preserve rights against prior parties or any other rights pertaining to any Collateral. (f)Anything herein to the contrary notwithstanding (i)each Grantor shall remain liable under the Licenses and otherwise with respect to any of the Collateral to the extent set forth therein to perform all of its obligations thereunder to the same extent as if this Agreement had not been executed, (ii)the exercise by the Collateral Agent of any of its rights hereunder shall not release such Grantor from any of its obligations under the Licenses or otherwise in respect of the Collateral, and (iii)the Collateral Agent shall not have any obligation or liability by reason of this Agreement under the Licenses or with respect to any of the other Collateral, nor shall the Collateral Agent be obligated to perform any of the obligations or duties of such Grantor thereunder or to take any action to collect or enforce any claim for payment assigned hereunder. -18- SECTION 7.Remedies Upon Event of Default.If any Event of Default shall have occurred and be continuing: (a)The Collateral Agent may exercise in respect of the Collateral, in addition to any other rights and remedies provided for herein or otherwise available to it, all of the rights and remedies of a secured party upon default under the Code (whether or not the Code applies to the affected Collateral), and also may (i)take absolute control of the Collateral, including, without limitation, transfer into the Collateral Agent's name or into the name of its nominee or nominees (to the extent the Collateral Agent has not theretofore done so) and thereafter receive, for the benefit of the Collateral Agent, all payments made thereon, give all consents, waivers and ratifications in respect thereof and otherwise act with respect thereto as though it were the outright owner thereof, (ii)require each Grantor to, and each Grantor hereby agrees that it will at its expense and upon request of the Collateral Agent forthwith, assemble all or part of its respective Collateral as directed by the Collateral Agent and make it available to the Collateral Agent at a place or places to be designated by the Collateral Agent that is reasonably convenient to both parties, and the Collateral Agent may enter into and occupy any premises owned or leased by such Grantor where the Collateral or any part thereof is located or assembled for a reasonable period in order to effectuate the Collateral Agent's rights and remedies hereunder or under law, without obligation to such Grantor in respect of such occupation, and (iii)without notice except as specified below and without any obligation to prepare or process the Collateral for sale, (A)sell the Collateral or any part thereof in one or more parcels at public or private sale, at any of the Collateral Agent's offices or elsewhere, for cash, on credit or for future delivery, and at such price or prices and upon such other terms as the Collateral Agent may deem commercially reasonable and/or (B)lease, license or dispose of the Collateral or any part thereof upon such terms as the Collateral Agent may deem commercially reasonable.Each Grantor agrees that, to the extent notice of sale or any other disposition of its respective Collateral shall be required by law, at least ten (10) days' notice to such Grantor of the time and place of any public sale or the time after which any private sale or other disposition of its respective Collateral is to be made shall constitute reasonable notification.The Collateral Agent shall not be obligated to make any sale or other disposition of any Collateral regardless of notice of sale having been given.The Collateral Agent may adjourn any public or private sale from time to time by announcement at the time and place fixed therefor, and such sale may, without further notice, be made at the time and place to which it was so adjourned.Each Grantor hereby waives any claims against the Collateral Agent and the Buyers arising by reason of the fact that the price at which its respective Collateral may have been sold at a private sale was less than the price which might have been obtained at a public sale or was less than the aggregate amount of the Obligations, even if the Collateral Agent accepts the first offer received and does not offer such Collateral to more than one offeree, and waives all rights that such Grantor may have to require that all or any part of such Collateral be marshalled upon any sale (public or private) thereof.Each Grantor hereby acknowledges that (i)any such sale of its respective Collateral by the Collateral Agent shall be made without warranty, (ii)the Collateral Agent may specifically disclaim any warranties of title, possession, quiet enjoyment or the like, and (iii)such actions set forth in clauses(i) and (ii) above shall not adversely affect the commercial reasonableness of any such sale of Collateral.In addition to the foregoing, (1)upon written notice to any Grantor from the Collateral Agent, such Grantor shall cease any use of the Intellectual Property or any trademark, patent or copyright similar thereto for any purpose described in such notice; (2) the Collateral Agent may, at any time and from time to time, upon ten (10) days' prior notice to such Grantor, license, whether general, special or otherwise, and whether on an exclusive or non-exclusive basis, any of the Intellectual Property, throughout the universe for such term or terms, on such conditions, and in such manner, as the Collateral Agent shall in its sole discretion determine to the extent consistent with any restrictions or conditions imposed upon such Grantor with respect to such Intellectual Property by license or other contractual arrangement; and (2) the Collateral Agent may, at any time, pursuant to the authority granted in Section 6 hereof (such authority being effective upon the occurrence and during the continuance of an Event of Default), execute and deliver on behalf of such Grantor, one or more instruments of assignment of the Intellectual Property (or any application or registration thereof), in form suitable for filing, recording or registration in any country. -19- (b)Any cash held by the Collateral Agent as Collateral and all Cash Proceeds received by the Collateral Agent in respect of any sale of or collection from, or other realization upon, all or any part of the Collateral may, in the discretion of the Collateral Agent, be held by the Collateral Agent as collateral for, and/or then or at any time thereafter applied (after payment of any amounts payable to the Collateral Agent pursuant to Section 8 hereof) in whole or in part by the Collateral Agent against, all or any part of the Obligations in such order as the Collateral Agent shall elect, consistent with the provisions of the Securities Purchase Agreement.Any surplus of such cash or Cash Proceeds held by the Collateral Agent and remaining after the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations) shall be paid over to whomsoever shall be lawfully entitled to receive the same or as a court of competent jurisdiction shall direct. (c)In the event that the proceeds of any such sale, collection or realization are insufficient to pay all amounts to which the Collateral Agent and the Buyers are legally entitled, each Grantor shall be liable for the deficiency, together with interest thereon at the highest rate specified in any of the applicable Transaction Documents for interest on overdue principal thereof or such other rate as shall be fixed by applicable law, together with the costs of collection and the reasonable fees, costs, expenses and other client charges of any attorneys employed by the Collateral Agent to collect such deficiency. (d)Each Grantor hereby acknowledges that if the Collateral Agent complies with any applicable state, provincial, or federal law requirements in connection with a disposition of the Collateral, such compliance will not adversely affect the commercial reasonableness of any sale or other disposition of the Collateral. (e)The Collateral Agent shall not be required to marshal any present or future collateral security (including, but not limited to, this Agreement and the Collateral) for, or other assurances of payment of, the Obligations or any of them or to resort to such collateral security or other assurances of payment in any particular order, and all of the Collateral Agent's rights hereunder and in respect of such collateral security and other assurances of payment shall be cumulative and in addition to all other rights, however existing or arising.To the extent that each Grantor lawfully may, such Grantor hereby agrees that it will not invoke any law relating to the marshalling of collateral which might cause delay in or impede the enforcement of the Collateral Agent's rights under this Agreement or under any other instrument creating or evidencing any of the Obligations or under which any of the Obligations is outstanding or by which any of the Obligations is secured or payment thereof is otherwise assured, and, to the extent that it lawfully may, such Grantor hereby irrevocably waives the benefits of all such laws. -20- SECTION 8.Indemnity and Expenses. (a)Each Grantor agrees, jointly and severally, to defend, protect, indemnify and hold the Collateral Agent and each of the Buyers, jointly and severally, harmless from and against any and all claims, damages, losses, liabilities, obligations, penalties, fees, costs and expenses (including, without limitation, reasonable legal fees, costs, expenses, and disbursements of such Person's counsel) to the extent that they arise out of or otherwise result from this Agreement (including, without limitation, enforcement of this Agreement), except claims, losses or liabilities resulting solely and directly from such Person's gross negligence or willful misconduct, as determined by a final judgment of a court of competent jurisdiction. (b)Each Grantor agrees, jointly and severally, to, upon demand, pay to the Collateral Agent the amount of any and all costs and expenses, including the reasonable fees, costs, expenses and disbursements of counsel for the Collateral Agent and of any experts and agents (including, without limitation, any collateral trustee which may act as agent of the Collateral Agent), which the Collateral Agent may incur in connection with (i)the preparation, negotiation, execution, delivery, recordation, administration, amendment, waiver or other modification or termination of this Agreement, (ii)the custody, preservation, use or operation of, or the sale of, collection from, or other realization upon, any Collateral, (iii)the exercise or enforcement of any of the rights of the Collateral Agent hereunder, or (iv)the failure by any Grantor to perform or observe any of the provisions hereof. SECTION 9.Notices, Etc.All notices and other communications provided for hereunder shall be in writing and shall be mailed (by certified mail, postage prepaid and return receipt requested), telecopied or delivered, if to a Grantor at its address specified below and if to the Collateral Agent to it, at its address specified below; or as to any such Person, at such other address as shall be designated by such Person in a written notice to such other Person complying as to delivery with the terms of this Section 9.All such notices and other communications shall be effective (a)if sent by certified mail, return receipt requested, when received or five (5) days after deposited in the mails, whichever occurs first, (b)if telecopied or sent by electronic mail, when transmitted (during normal business hours), or (c)if delivered, upon delivery. SECTION 10.Miscellaneous. (a)No amendment of any provision of this Agreement shall be effective unless it is in writing and signed by each Grantor and the Collateral Agent, and no waiver of any provision of this Agreement, and no consent to any departure by a Grantor therefrom, shall be effective unless it is in writing and signed by the Collateral Agent, and then such waiver or consent shall be effective only in the specific instance and for the specific purpose for which given. -21- (b)No failure on the part of the Collateral Agent to exercise, and no delay in exercising, any right hereunder or under any of the other Transaction Documents shall operate as a waiver thereof; nor shall any single or partial exercise of any such right preclude any other or further exercise thereof or the exercise of any other right.The rights and remedies of the Collateral Agent or any Buyer provided herein and in the other Transaction Documents are cumulative and are in addition to, and not exclusive of, any rights or remedies provided by law.The rights of the Collateral Agent or any Buyer under any of the other Transaction Documents against any party thereto are not conditional or contingent on any attempt by such Person to exercise any of its rights under any of the other Transaction Documents against such party or against any other Person, including but not limited to, any Grantor. (c)To the extent permitted by applicable law, each Grantor hereby waives promptness, diligence, notice of acceptance and any other notice with respect to any of the Obligations and this Agreement and any requirement that the Collateral Agent exhaust any right or take any action against any other Person or any Collateral.Each Grantor acknowledges that it will receive direct and indirect benefits from the financing arrangements contemplated herein and that the waiver set forth in this Section10(c) is knowingly made in contemplation of such benefits.The Grantors hereby waive any right to revoke this Agreement, and acknowledge that this Agreement is continuing in nature and applies to all Obligations, whether existing now or in the future. (d)No Grantor may exercise any rights that it may now or hereafter acquire against any other Grantor that arise from the existence, payment, performance or enforcement of any Grantor's obligations under this Agreement, including, without limitation, any right of subrogation, reimbursement, exoneration, contribution or indemnification and any right to participate in any claim or remedy of the Collateral Agent against any Grantor or any Collateral, whether or not such claim, remedy or right arises in equity or under contract, statute or common law, including, without limitation, the right to take or receive from any Grantor, directly or indirectly, in cash or other property or by set-off or in any other manner, payment or security solely on account of such claim, remedy or right, unless and until the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations).If any amount shall be paid to a Grantor in violation of the immediately preceding sentence at any time prior to the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations), such amount shall be held in trust for the benefit of the Collateral Agent and shall forthwith be paid to the Collateral Agent to be credited and applied to the Obligations and all other amounts payable under the Transaction Documents, whether matured or unmatured, in accordance with the terms of the Transaction Documents, or to be held as Collateral for any Obligations or other amounts payable under the Transaction Documents thereafter arising. -22- (e)Any provision of this Agreement that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining portions hereof or thereof or affecting the validity or enforceability of such provision in any other jurisdiction. (f)This Agreement shall create a continuing security interest in the Collateral and shall (i) remain in full force and effect until the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations), and (ii) be binding on each Grantor and all other Persons who become bound as debtor to this Agreement in accordance with Section 9-203(d) of the Code and shall inure, together with all rights and remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the Collateral Agent and the Buyers and their respective permitted successors, transferees and assigns.Without limiting the generality of clause (ii) of the immediately preceding sentence, without notice to any Grantor, the Collateral Agent and the Buyers may assign or otherwise transfer their rights and obligations under this Agreement and any of the other Transaction Documents, to any other Person and such other Person shall thereupon become vested with all of the benefits in respect thereof granted to the Collateral Agent and the Buyers herein or otherwise.Upon any such assignment or transfer, all references in this Agreement to the Collateral Agent or any such Buyer shall mean the assignee of the Collateral Agent or such Buyer.None of the rights or obligations of any Grantor hereunder may be assigned or otherwise transferred without the prior written consent of the Collateral Agent, and any such assignment or transfer without the consent of the Collateral Agent shall be null and void. (g)Upon the complete conversion of all of the Company's obligations under the Notes to equity securities of the Company and/or indefeasible payment in full in cash of all obligations under the Notes (together with any matured indemnification obligations as of the date of such conversion and/or payment, but excluding any inchoate or unmatured contingent indemnification obligations), (i) this Agreement and the security interests created hereby shall terminate and all rights to the Collateral shall revert to the respective Grantor that granted such security interests hereunder, and (ii) the Collateral Agent will, upon such Grantor's request and at such Grantor's expense, (A) return to such Grantor such of the Collateral as shall not have been sold or otherwise disposed of or applied pursuant to the terms hereof, and (B) execute and deliver to such Grantor such documents as such Grantor shall reasonably request to evidence such termination, all without any representation, warranty or recourse whatsoever. (h)THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. -23- (i)ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. (j)EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO. (k)Nothing contained herein shall affect the right of the Collateral Agent to serve process in any other manner permitted by law or commence legal proceedings or otherwise proceed against any Grantor or any property of such Grantor in any other jurisdiction. (l)Each Grantor irrevocably and unconditionally waives any right it may have to claim or recover in any legal action, suit or proceeding referred to in this Section any special, exemplary, punitive or consequential damages. (m)Section headings herein are included for convenience of reference only and shall not constitute a part of this Agreement for any other purpose. (n)This Agreement may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which shall be deemed to be an original, but all of which taken together constitute one in the same Agreement. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] -24- IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and delivered by its officer thereunto duly authorized, as of the date first above written. UNI-PIXEL, INC., a Delaware corporation By: /s/ Jeff Hawthorne Name: Jeff Hawthorne Title:Chief Executive Officer Address for Notices: 8708 Technology Forest Place, Suite 100 The Woodlands, Texas 77381 Facsimile: UNI-PIXEL DISPLAYS, INC., a Texas corporation By: /s/ Jeff Hawthorne Name:Jeff Hawthorne Title:Chief Executive Officer Address for Notices: 8708 Technology Forest Place, Suite 100 The Woodlands, Texas 77381 Facsimile: Amended and Restated Pledge and Security Agreement ACCEPTED BY: HUDSON BAY FUND LP, as Collateral Agent By: Name: Title: Address: Amended and Restated Pledge and Security Agreement SCHEDULE I LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF ORGANIZATION Legal Name: State of Organization: Type of Organization: Organizational Identification Number: Uni-Pixel, Inc. Delaware Corporation Uni-Pixel Displays, Inc. Texas Corporation Sched. I-1 SCHEDULE II INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES A. COPYRIGHTS None. B. PATENTS See Schedule II-A. With regard to Section 4(f)of this Agreement, the Company has the following disclosure: None. C. TRADEMARKS See Schedule II-B. D. LICENSE AGREEMENTS None. E. OTHER PROPRIETARY RIGHTS None. F. TRADE NAMES 1.“Diamond Guard” G. NAME OF, AND EACH TRADE NAME USED BY, EACH PERSON FROM WHICH A GRANTOR HAS ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL WITHIN THE PRECEDING FIVE YEARS None. Sched. II-1 SCHEDULE II-A PATENTS Application Number Company or Subsidiary Status Title Date Filed Country/Jurisdiction PCT/US13/65844 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT 10/21/2013 WIPO PCT/US13/65849 Uni-Pixel Displays, Inc. Published METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE PATTERNING PROCESS 10/21/2013 WIPO PCT/US13/65854 Uni-Pixel Displays, Inc. Published METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE 10/21/2013 WIPO PCT/US13/65878 Uni-Pixel Displays, Inc. Published METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED BACKING TAPE 10/21/2013 WIPO PCT/US13/65884 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT 10/21/2013 WIPO PCT/US13/65890 Uni-Pixel Displays, Inc. Published MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM 10/21/2013 WIPO PCT/US13/78297 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY 12/30/2013 WIPO PCT/US13/65898 Uni-Pixel Displays, Inc. Published LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM 10/21/2013 WIPO PCT/US13/78312 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR GRAPHICS 12/30/2013 WIPO PCT/US13/65903 Uni-Pixel Displays, Inc. Published METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT 10/21/2013 WIPO PCT/US14/15635 Uni-Pixel Displays, Inc. Pending METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉINTERFERENCE 2/10/2014 WIPO PCT/US14/61413 Uni-Pixel Displays, Inc. Pending OPTICAL ALIGNMENT OF MULTI-STATIONFLEXOGRAPHIC PRINTING SYSTEM USING MOIRÉINTERFERENCE 10/20/2014 WIPO PCT/US14/34121 Uni-Pixel Displays, Inc. Pending METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING 4/15/2014 WIPO PCT/US13/78318 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION FLEXOGRAPHIC PRINTING 12/30/2013 WIPO PCT/US13/78333 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION PRINTING 12/30/2013 WIPO Sched. II-A PCT/US13/78344 Uni-Pixel Displays, Inc. Pending METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES 12/30/2013 WIPO PCT/US14/16725 Uni-Pixel Displays, Inc. Pending WATERMARKED CONDUCTIVE PATTERN 2/17/2014 WIPO PCT/US13/78351 Uni-Pixel Displays, Inc. Pending TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER 12/30/2013 WIPO PCT/US14/17023 Uni-Pixel Displays, Inc. Pending METHOD OF PASSIVATING A CONDUCTIVE PATTERNWITH SELF-ASSEMBLING MONOLAYERS 2/19/2014 WIPO PCT/US14/35079 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND LOW VISIBILITY 4/23/2014 WIPO PCT/US14/35119 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW REFLECTANCE, AND LOW VISIBILITY 4/23/2014 WIPO PCT/US14/54801 Uni-Pixel Displays, Inc. Pending BEZEL CIRCUIT 9/9/2014 WIPO PCT/US15/14061 Uni-Pixel Displays, Inc. Pending ANILOX ROLL WITH LOW SURFACE ENERGY ZONE 2/2/2015 WIPO PCT/US14/67290 Uni-Pixel Displays, Inc. Pending DUAL WEB FILM CONVEYANCE 11/25/2014 WIPO PCT/US14/50331 Uni-Pixel Displays, Inc. Pending METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE LINES OR FEATURES 8/8/2014 WIPO PCT/US14/57245 Uni-Pixel Displays, Inc. Pending ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH 9/24/2014 WIPO PCT/US14/57371 Uni-Pixel Displays, Inc. Pending METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY 9/25/2014 WIPO PCT/US15/11038 Uni-Pixel Displays, Inc. Pending METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS PLATING 1/12/2015 WIPO PCT/US15/24736 Uni-Pixel Displays, Inc. Pending METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH 4/7/2015 WIPO PCT/US15/24790 Uni-Pixel Displays, Inc. Pending METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT 4/7/2015 WIPO PCT/US15/23539 Uni-Pixel Displays, Inc. Pending CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHICMETAL MESH TOUCH SENSOR FABRICATION 3/31/2015 WIPO Amended and Restated Pledge and Security Agreement TW 102148155 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT 12/25/2013 TW TW 102148152 Uni-Pixel Displays, Inc. Published METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE PATTERNING PROCESS 12/25/2013 TW TW 102148154 Uni-Pixel Displays, Inc. Published METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE 12/25/2013 TW TW 102148159 Uni-Pixel Displays, Inc. Published METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED BACKING TAPE 12/25/2013 TW TW 102148157 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT 12/25/2013 TW TW 102148158 Uni-Pixel Displays, Inc. Published MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM 12/25/2013 TW TW 102148666 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY 12/27/2013 TW TW 102139284 Uni-Pixel Displays, Inc. Published LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM 10/30/2013 TW TW 102148667 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR GRAPHICS 12/27/2013 TW TW 102148153 Uni-Pixel Displays, Inc. Published METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT 12/25/2013 TW TW 103108112 Uni-Pixel Displays, Inc. Pending METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉINTERFERENCE 3/10/2014 TW TW 103137721 Uni-Pixel Displays, Inc. Pending OPTICAL ALIGNMENT OF MULTI-STATIONFLEXOGRAPHIC PRINTING SYSTEM USING MOIRÉINTERFERENCE 10/31/2014 TW TW 103116374 Uni-Pixel Displays, Inc. Pending METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING 5/8/2014 TW TW 102148669 Uni-Pixel Displays, Inc. Pending METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION FLEXOGRAPHIC PRINTING 12/27/2013 TW TW 102148671 Uni-Pixel Displays, Inc. Pending METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION PRINTING 12/27/2013 TW TW 102148672 Uni-Pixel Displays, Inc. Pending METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES 12/27/2013 TW TW 103108113 Uni-Pixel Displays, Inc. Pending WATERMARKED CONDUCTIVE PATTERN 3/10/2014 TW Amended and Restated Pledge and Security Agreement TW 102148675 Uni-Pixel Displays, Inc. Pending TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER 12/27/2013 TW TW 103108636 Uni-Pixel Displays, Inc. Pending METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS 3/12/2014 TW TW 103116803 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND LOW VISIBILITY 5/13/2014 TW TW 103116966 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW REFLECTANCE, AND LOW VISIBILITY 5/14/2014 TW TW 103132961 Uni-Pixel Displays, Inc. Pending BEZEL CIRCUIT 9/24/2014 TW TW 104106017 Uni-Pixel Displays, Inc. Pending ANILOX ROLL WITH LOW SURFACE ENERGY ZONE 2/25/2015 TW TW 103143642 Uni-Pixel Displays, Inc. Pending DUAL WEB FILM CONVEYANCE 12/15/2014 TW TW 103128763 Uni-Pixel Displays, Inc. Pending METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE LINES OR FEATURES 8/21/2014 TW TW 103134854 Uni-Pixel Displays, Inc. Pending ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH 10/7/2014 TW TW 103139320 Uni-Pixel Displays, Inc. Pending METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY 11/13/2014 TW TW 104106986 Uni-Pixel Displays, Inc. Pending METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS PLATING 3/5/2015 TW TBD Uni-Pixel Displays, Inc. TBD METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH TBD TW TBD Uni-Pixel Displays, Inc. TBD METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT TBD TW TBD Uni-Pixel Displays, Inc. TBD CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHICMETAL MESH TOUCH SENSOR FABRICATION TBD TW 13/784,699 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT 3/4/2013 US 13/784,717 Uni-Pixel Displays, Inc. Published METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE PATTERNING PROCESS 3/4/2013 US 13/784,745 Uni-Pixel Displays, Inc. Published METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE 3/4/2013 US Amended and Restated Pledge and Security Agreement 13/784,765 Uni-Pixel Displays, Inc. Published METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED BACKING TAPE 3/4/2013 US 13/784,782 Uni-Pixel Displays, Inc. Published METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT 3/4/2013 US 13/784,795 Uni-Pixel Displays, Inc. Published MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM 3/4/2013 US 13/929,533 Uni-Pixel Displays, Inc. Pending METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAP//HY 6/27/2013 US 13/851,929 Uni-Pixel Displays, Inc. Allowed LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM 3/27/2013 US 13/894,616 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR GRAPHICS 5/15/2013 US 13/851,933 Uni-Pixel Displays, Inc. Published METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT 3/27/2013 US 14/177,091 Uni-Pixel Displays, Inc. Pending METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉINTERFERENCE 2/10/2014 US 14/518,923 Uni-Pixel Displays, Inc. Published OPTICAL ALIGNMENT OF MULTI-STATIONFLEXOGRAPHIC PRINTING SYSTEM USING MOIRÉINTERFERENCE 10/20/2014 US 14/252,945 Uni-Pixel Displays, Inc. Published METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING 4/15/2014 US 13/901,524 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION FLEXOGRAPHIC PRINTING 5/23/2013 US 13/952,228 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION PRINTING 7/26/2013 US 14/037,002 Uni-Pixel Displays, Inc. Published METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES 9/25/2013 US 14/182,164 Uni-Pixel Displays, Inc. Pending WATERMARKED CONDUCTIVE PATTERN 2/17/2014 US 14/083,714 Uni-Pixel Displays, Inc. Pending TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER 11/19/2013 US 14/183,623 Uni-Pixel Displays, Inc. Pending METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS 2/19/2014 US 14/259,278 Uni-Pixel Displays, Inc. Published METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND LOW VISIBILITY 4/23/2014 US Amended and Restated Pledge and Security Agreement 14/259,507 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW REFLECTANCE, AND LOW VISIBILITY 4/23/2014 US 14/481,589 Uni-Pixel Displays, Inc. Pending BEZEL CIRCUIT 9/9/2014 US 14/611,490 Uni-Pixel Displays, Inc. Pending ANILOX ROLL WITH LOW SURFACE ENERGY ZONE 2/2/2015 US 14/552,873 Uni-Pixel Displays, Inc. Pending DUAL WEB FILM CONVEYANCE 11/25/2014 US 14/455,181 Uni-Pixel Displays, Inc. Pending METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE LINES OR FEATURES 8/8/2014 US 14/495,373 Uni-Pixel Displays, Inc. Pending ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH 9/24/2014 US 14/496,007 Uni-Pixel Displays, Inc. Pending METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY 9/25/2014 US 14/594,804 Uni-Pixel Displays, Inc. Pending METHOD OF FABRICATING ISOLATED CONDUCTORS USING FLEXOGRAPHIC VOIDING 1/12/2015 US 14/680,763 Uni-Pixel Displays, Inc. Pending METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH 4/7/2015 US 14/680,974 Uni-Pixel Displays, Inc. Pending METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT 4/7/2015 US 14/674,372 Uni-Pixel Displays, Inc. Pending CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHICMETAL MESH TOUCH SENSOR FABRICATION 3/31/2015 US 13/393,083 Uni-Pixel Displays, Inc. Published LIGHT-EXTRACTION GRAPHICS FILM 4/2/2012 US Uni-Pixel Displays, Inc. Published Randomly Rotated Micro Optical Structures for Banding Suppression from Point Light Sources - TW 8/24/2011 TW 13/818,903 Uni-Pixel Displays, Inc. Pending Rotated Micro-Optical Structures for Banding Suppression from Point Light Sources 5/8/2013 US PCT/US2010/055564 Uni-Pixel Displays, Inc. Published ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES 11/5/2010 WO Uni-Pixel Displays, Inc. Published Address-Selectable Charging of Capacitive Devices (TW) 11/16/2010 TW 13/509,175 Uni-Pixel Displays, Inc. Published ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES 5/16/2012 US Amended and Restated Pledge and Security Agreement PCT/US10/54641 Uni-Pixel Displays, Inc. Published METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY MODIFICATION 10/29/2010 WO Uni-Pixel Displays, Inc. Published METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY MODIFICATION TW 11/24/2010 TW 13/511,415 Uni-Pixel Displays, Inc. Published FORMATION OF ELECTRICALLY CONDUCTIVE PATTERN BY SURFACE ENERGY MODIFICATION 10/8/2012 US Uni-Pixel Displays, Inc. Pending Method of Forming Electrically Conductive Lines and Patterns by Surface Energy Modification PCT/EP 10/29/2010 EP 2012-541086 Uni-Pixel Displays, Inc. Published Method of Forming Electrically Conductive Lines and Patterns by Surface Energy Modification PCT/JP 10/29/2010 JP 10-2012-7014574 Uni-Pixel Displays, Inc. Granted Method of Forming Electrically Conductive Lines and Patterns by Surface Energy Modification PCT/KR 10/29/2010 KR PCT/US11/34500 Uni-Pixel Displays, Inc. Published METHOD OF FABRICATING MICRO STRUCTURED SURFACES WITH ELECTRICALLY CONDUCTIVE PATTERNS 4/29/2011 WO 13/698,854 Uni-Pixel Displays, Inc. Published Method of Fabricating Micro Structured Surfaces With Electrcally Conductive Patterns PCT/US 12/7/2012 US Uni-Pixel Displays, Inc. Published Method of Fabricating Micro Structured Surfaces With Electrically Conductive Patterns PCT/EP 4/29/2011 EP 2013-509127 Uni-Pixel Displays, Inc. Granted Method of Fabricating Micro Structured Surfaces with Electrically Conductive Patterns PCT/JP 4/29/2011 JP 10-2012-7025976 Uni-Pixel Displays, Inc. Granted Method of Fabricating Micro Structured Surfaces with Electrically Conductive Patterns PCT/KR 4/29/2011 KR TBD Uni-Pixel Displays, Inc. Unfiled Method of Fabricating Micro Structured Surfaces with Electrically Conductive Patterns TBD US 10/506,653 Uni-Pixel Displays, Inc. Granted DOUBLE-ELECTRET MEMS ACTUATOR PCT/US 9/26/2005 US 13/072,159 Uni-Pixel Displays, Inc. Granted Interleaved Lighting System for 2D-3D Display Having Orthogonally Arranged Light Extraction Features 3/25/2011 US PCT/US12/27693 Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Resistant Surface for Displays PCT 3/5/2012 WO Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Surface for Displays 3/5/2012 CN Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Surface for Displays 3/5/2012 GB JP2014-508347 Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Surface for Displays 3/5/2012 JP Amended and Restated Pledge and Security Agreement 10-2013-7031144 Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Surface for Displays 3/5/2012 KR 13/812,712 Uni-Pixel Displays, Inc. Granted Two and Three-Dimensional Image Display with Optical Emission Frequency Control (US/NP) 3/27/2013 US PCT/US12/59881 Uni-Pixel Displays, Inc. Published Uniboss Roll-to-Roll, Photo-Patterning Method Using A Translucent Cylindrical Master that Allows the Formation of High Definition, Microscopic Conductive Lines on a Polymer or Metal Flexible Substrate. US/CONV 10/12/2012 WO Uni-Pixel Displays, Inc. Published Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical Master that Allows the Formation of High Definition, Microscopic Conductive Lines on a Polymer or Metal Flexible Substrate 10/15/2012 TW 13/979,627 Uni-Pixel Displays, Inc. Granted Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic Conductive Lines on a Flexible Substrate (US/NP) 7/12/2013 US Uni-Pixel Displays, Inc. Published Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical Master that Allows the Formation of High Definition, Microscopic Conductive Lines on a Polymer or Metal Flexible Substrate 10/12/2012 CN 2014-537129 Uni-Pixel Displays, Inc. Pending Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical Master that Allows the Formation of High Definition, Microscopic Conductive Lines on a Polymer or Metal Flexible Substrate 10/12/2012 JP 10-2014-7013165 Uni-Pixel Displays, Inc. Published Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical Master that Allows the Formation of High Definition, Microscopic Conductive Lines on a Polymer or Metal Flexible Substrate 10/12/2012 KR Uni-Pixel Displays, Inc. Published Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic Conductive Lines on a Flexible Substrate 10/12/2012 GB 13/486,334 Uni-Pixel Displays, Inc. Published LIGHT GUIDE WITH A PRINTED FILM US/CONV 6/1/2012 US Uni-Pixel Displays, Inc. Published Apparatus and Method for Making a Light Guide Using Printed Laminated Film (TW) 7/3/2012 TW 13/979,636 Uni-Pixel Displays, Inc. Published Light Guide with a Printed Film (US/NP) 7/12/2013 US PCT/US12/42050 Uni-Pixel Displays, Inc. Published Method and Applicaiton of Flexible Scratch Resistant Film for Display Devices (UNXL Diamond Guard) US/CONV 6/12/2012 WO Amended and Restated Pledge and Security Agreement Uni-Pixel Displays, Inc. Published Method and Application of Flexible Scratch Resistant Film for Display Devices (UNXL Diamond Guard) - TW 6/18/2012 TW 14/354,507 Uni-Pixel Displays, Inc. Published Flexible Scratch Resistance Film for Display Devices 8/5/2014 US 2014-538781 Uni-Pixel Displays, Inc. Pending Method and Application of Flexible Scratch Resistant Film for Display Devices 6/12/2012 JP 10-2014-7013917 Uni-Pixel Displays, Inc. Published Method and Application of Flexible Scratch Resistant Film for Display Devices 6/12/2012 KR Uni-Pixel Displays, Inc. Published Method and Application of Flexible Scratch Resistant Film for Display Devices 6/12/2012 CN Uni-Pixel Displays, Inc. Published Method and Application of Flexible Scratch Resistant Film for Display Devices 6/12/2012 GB PCT/US12/61646 Uni-Pixel Displays, Inc. Published Apparatus and Method for Making a Light Guide Using Printed Laminated Film US/CONV 10/24/2012 WO Uni-Pixel Displays, Inc. Published Apparatus and Method for Making a Light Guide Using Printed Laminated Film US/CONV 10/24/2012 TW PCT/US12/60035 Uni-Pixel Displays, Inc. Published An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance US/CONV 10/22/2012 WO Uni-Pixel Displays, Inc. Published An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance TW 10/23/2012 TW PCT/US12/61787 Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circut US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circut TW 10/19/2012 TW 14/354,513 Uni-Pixel Displays, Inc. Published Method of Manufacturing a Capacative Touch Sensor Circuit Using a Roll-to-Roll Process to Print a Conductive Microscopic Patterns on a Flexible Dielectric Substrate 4/25/2014 US 2014-538975 Uni-Pixel Displays, Inc. Pending Method of Fabricating Fully Integrated Touch Sensor Circuit 10/25/2012 JP 10-2014-7013919 Uni-Pixel Displays, Inc. Published Method of Fabricating Fully Integrated Touch Sensor Circuit 10/25/2012 KR Uni-Pixel Displays, Inc. Published Method of Fabricating Fully Integrated Touch Sensor Circuit 10/25/2012 CN TBD Uni-Pixel Displays, Inc. Published Method of Manufactureing a Capacative Touch Sensor Circuit Using A Roll-to-Roll Process to Print a Conductive Microscopic Paterns on a Flexible Dielectric Substrate 10/25/2012 GB PCT/US12/61575 Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV 10/24/2012 WO Amended and Restated Pledge and Security Agreement Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV 10/24/2012 TW 14/354,492 Uni-Pixel Displays, Inc. Published Method of Manufacturing a Resistive Touch Sensor Circuit by Flexographic Printing (US/NP) 4/25/2014 US Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circuit 10/24/2012 CN 10-2014-7013920 Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circuit 10/24/2012 KR 2014-538903 Uni-Pixel Displays, Inc. Pending Methods of Fabricating Fully Integrated Touch Sensor Circuit 10/24/2012 JP Uni-Pixel Displays, Inc. Published Methods of Fabricating Fully Integrated Touch Sensor Circuit 10/24/2012 GB PCT/US12/61602 Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV 10/24/2012 WO Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV 10/24/2012 TW 14/354,526 Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Wlwctrodes with Scratch Resistance Layer 4/25/2014 US Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Electrodes with Scratch Resistance Layer 10/24/2012 CN 10-2014-7013921 Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Electrodes with Scratch Resistance Layer 10/24/2012 KR 2014-538909 Uni-Pixel Displays, Inc. Pending Touch Sensor Patterned Electrodes with Scratch Resistance Layer 10/24/2012 JP Uni-Pixel Displays, Inc. Published Touch Sensor Patterned Electrodes with Scratch Resistantce Layer 10/24/2012 GB PCT/US12/61766 Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen US/CONV 10/25/2012 TW 13/980,272 Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen (US/NP) 7/17/2013 US Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen 10/25/2012 CN 10-2014-7013965 Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen 10/25/2012 KR 2014-538968 Uni-Pixel Displays, Inc. Pending Polarizer Resistive Touch Screen 10/15/2012 JP Uni-Pixel Displays, Inc. Published Polarizer Resistive Touch Screen 10/25/2012 GB Amended and Restated Pledge and Security Agreement PCT/US12/61763 Uni-Pixel Displays, Inc. Published Customized Embossing Method for Printing Patterns onto a Substrate Wherein Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Customized Embossing Method for Printing Patterns onto a Substrate Wherein Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV 10/25/2012 TW 13/980,288 Uni-Pixel Displays, Inc. Granted Flexographic Printing Using Flexographic Printing Roll Configurations (US/NP) 7/17/2013 US Uni-Pixel Displays, Inc. Published Flexographic Printing using Flexographic Printing Roll Configurations 10/25/2012 CN 10-2014-7014142 Uni-Pixel Displays, Inc. Published Flexographic Printing using Flexographic Printing Roll Configurations 10/25/2012 KR Uni-Pixel Displays, Inc. Published Flexographic Printing using Flexographic Printing Roll Configurations 10/25/2012 GB 14/525,685 Uni-Pixel Displays, Inc. Pending Flexographic Printing Using Flexographic Printing Roll Configurations 10/28/2014 US PCT/US12/61809 Uni-Pixel Displays, Inc. Published Exposure Time Optimization for UV Curing Process US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Exposure Time Optimization for UV Curing Process US/CONV 10/25/2012 TW 13/979,848 Uni-Pixel Displays, Inc. Allowed Optimization of UV Curing 7/15/2013 US Uni-Pixel Displays, Inc. Published Exposure Time Optimization for UV Curing Process 10/25/2012 CN 10-2014-7013922 Uni-Pixel Displays, Inc. Published Exposure Time Optimization for UV Curing Process 10/25/2012 KR Uni-Pixel Displays, Inc. Published Exposure Time Optmization for UV Curing Process 10/25/2012 GB PCT/US12/61926 Uni-Pixel Displays, Inc. Published Method of Colorizing High Resolution Conducting Patterns US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Method of Colorizing High Resolution Conducting Patterns US/CONV 10/25/2012 TW 13/980,363 Uni-Pixel Displays, Inc. Published Method of Changing the Optical Properties of High Resolution Conducting Patterns (US/NP) 7/18/2013 US Uni-Pixel Displays, Inc. Published Optical Property Alterations of High Resolution Conducting Patterns 10/25/2012 CN 10-2014-7014113 Uni-Pixel Displays, Inc. Published Optical Property Alterations of High Resolution Conducting Patterns 10/25/2012 KR Uni-Pixel Displays, Inc. Published Optical Property Alterations of High Resolution Conducting Patterns 10/25/2012 GB Amended and Restated Pledge and Security Agreement PCT/US12/61776 Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen US/CONV 10/25/2012 WO Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen US/CONV 10/25/2012 TW 13/980,225 Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen 7/17/2013 US Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen 10/25/2012 CN 2014-538970 Uni-Pixel Displays, Inc. Pending Polarizer Capacitive Touch Screen 10/25/2012 JP 10-2014-7014117 Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen 10/25/2012 KR Uni-Pixel Displays, Inc. Published Polarizer Capacitive Touch Screen 10/25/2012 GB 11/611,727 Uni-Pixel Displays, Inc. Granted Stereoscopic Imaging Apparatus Incorporating a Parallax Barrier 12/15/2006 US PCT/US13/23379 Uni-Pixel Displays, Inc. Published Low Reflectance Fingerprint Resistant Film 1/28/2013 WO Uni-Pixel Displays, Inc. Pending Low Reflectance Fingerprint Resistant Film TW 1/30/2013 TW Uni-Pixel Displays, Inc. Pending Transmitter and Receiver with Modulated Retro-Refelector for Free Space Optical Communication Systems - TW 1/30/2013 TW PCT/US13/59422 Uni-Pixel Displays, Inc. Published Foldable Multi-Touch Surface PCT 9/12/2013 WO Uni-Pixel Displays, Inc. Published Foldable Multi-Touch Surface TW 9/14/2013 TW Uni-Pixel Displays, Inc. Published Method of Using Flexographic Printing to Make Parallax Filters for LCD Displays 1/31/2013 TW PCT/US13/30259 Uni-Pixel Displays, Inc. Published Low Visibility Antennas - PCT 3/11/2013 WO Uni-Pixel Displays, Inc. Published Low Visibility Antennas - TW 4/11/2013 TW PCT/US2013/036636 Uni-Pixel Displays, Inc. Published High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concentration PCT 4/15/2013 WO Uni-Pixel Displays, Inc. Pending High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concentration TW 5/3/2013 TW 14/398,657 Uni-Pixel Displays, Inc. Pending High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concetration 11/3/2014 US Amended and Restated Pledge and Security Agreement Uni-Pixel Displays, Inc. Pending High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concetration 4/15/2013 CN TBD Uni-Pixel Displays, Inc. Pending High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concetration 4/15/2013 JP 10-2014-7034161 Uni-Pixel Displays, Inc. Pending High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concetration 4/15/2013 KR Uni-Pixel Displays, Inc. Published High Resolution Conductive Patterns Having Low Variance Through Optimization of Catalyst Concetration 4/15/2013 GB PCT/US13/30450 Uni-Pixel Displays, Inc. Published Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity PCT 3/12/2013 WO Uni-Pixel Displays, Inc. Published Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity TW 4/23/2013 TW 14/398,686 Uni-Pixel Displays, Inc. Pending Manufacturing of High Resoultion Conductive Patterns Using Organometallic Ink and Banded Anilox Rolls 11/3/2014 US Uni-Pixel Displays, Inc. Pending Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity 3/12/2013 CN TBD Uni-Pixel Displays, Inc. Pending Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity 3/12/2013 JP 10-2014-7033431 Uni-Pixel Displays, Inc. Pending Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity 3/12/2013 KR Uni-Pixel Displays, Inc. Published Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity 3/12/2013 GB PCT/US13/30591 Uni-Pixel Displays, Inc. Published Method of Activating Electroless Plating Catalyst to Print High Resolution Conducting Patterns - PCT 3/12/2013 WO Uni-Pixel Displays, Inc. Published Method of Activating Electroless Plating Catalyst to Print High Resolution Conducting Patterns - TW 4/10/2013 TW 14/400,272 Uni-Pixel Displays, Inc. Pending Ink Composition for Manufacture of High Resolution Conducting Patterns 11/10/2014 US TBD Uni-Pixel Displays, Inc. Pending Ink Composition for Manufacture of High Resolution Conducting Patterns 3/12/2013 CN TBD Uni-Pixel Displays, Inc. Pending Ink Composition for Manufacture of High Resolution Conducting Patterns 3/12/2013 JP 10-2014-7033432 Uni-Pixel Displays, Inc. Pending Ink Composition for Manufacture of High Resolution Conducting Patterns 3/12/2013 KR Uni-Pixel Displays, Inc. Pending Ink Composition for Manufacture of High Resolution Conducting Patterns 3/12/2013 GB Amended and Restated Pledge and Security Agreement PCT/US2013/030662 Uni-Pixel Displays, Inc. Published Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for Plating PCT 3/13/2013 WO Uni-Pixel Displays, Inc. Published Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for Plating TW 4/19/2013 TW 14/401,209 Uni-Pixel Displays, Inc. Pending Forming Conductive Patterns Using Ink Comprising Metal 11/14/2014 US TBD Uni-Pixel Displays, Inc. Pending Forming Conductive Patterns Using Ink Comprising Metal 3/13/2013 CN TBD Uni-Pixel Displays, Inc. Pending Forming Conductive Patterns Using Ink Comprising Metal 3/13/2013 JP 10-2014-7033466 Uni-Pixel Displays, Inc. Pending Forming Conductive Patterns Using Ink Comprising Metal 3/13/2013 KR Uni-Pixel Displays, Inc. Published Forming Conductive Patterns Using Ink Comprising Metal 3/13/2013 GB TBD Uni-Pixel Displays, Inc. Unfiled Electro-optic modulator based on a transmissive diffraction grating PCT TBD WO TBD Uni-Pixel Displays, Inc. Unfiled Electro-optic modulator based on a transmissive diffraction grating TW TBD TW Uni-Pixel Displays, Inc. Pending Method for producing precision flexographic printed patterns TW 6/11/2013 TW 14/404,892 Uni-Pixel Displays, Inc. Pending Methods of Manufacture and Use of Customized Flexo-Master Patterns for Flexographic Printing 12/1/2014 US TBD Uni-Pixel Displays, Inc. Pending Methods of Manufacture and Use of Customized Flexo-Master Patterns for Flexographic Printing 6/11/2013 CN TBD Uni-Pixel Displays, Inc. Pending Methods of Manufacture and Use of Customized Flexo-Master Patterns for Flexographic Printing 6/11/2013 JP 10-2014-7033467 Uni-Pixel Displays, Inc. Pending Methods of Manufacture and Use of Customized Flexo-Master Patterns for Flexographic Printing 6/11/2013 KR Uni-Pixel Displays, Inc. Published Methods of Manufacture and Use of Customized Flexo-Master Patterns for Flexographic Printing 6/11/2013 GB 13/945,393 Uni-Pixel Displays, Inc. Pending Two Sided Light Guide 7/18/2013 US PCT/US13/30617 Uni-Pixel Displays, Inc. Published Ink Formulations for Flexographic Printing of High-Resolution Conduction Patterns PCT 3/12/2013 WO Uni-Pixel Displays, Inc. Published Ink Formulations for Flexographic Printing of High-Resolution Conduction Patterns TW 4/10/2013 TW PCT/US13/32393 Uni-Pixel Displays, Inc. Published Method for Detecting Surface Energy Indicative of the Completion of Cross-Linking Polymerization and Fingerprint Resistance PCT 3/15/2013 WO Amended and Restated Pledge and Security Agreement Uni-Pixel Displays, Inc. Published Method for Detecting Surface Energy Indicative of the Completion of Cross-Linking Polymerization and Fingerprint Resistance TW 4/19/2013 TW PCT/US12/62366 Uni-Pixel Displays, Inc. Published Coated Nano-Particle Catalytically Active Composite Inks (PCT) 10/29/2012 WO Uni-Pixel Displays, Inc. Published Radiation Curable Nano-Composites for Electroless Planting, and High Speed Printing of Fine Line Features (TW) 11/8/2012 TW PCT/US14/11299 Uni-Pixel Displays, Inc. Pending Ink for Printing High Resolution Conducting Patterns that Contains a Solvent (CIP) 1/13/2014 WO PCT/US13/25028 Uni-Pixel Displays, Inc. Published A Fabry-Perot Interference Electro-Optic Modulating Device (PCT) 2/7/2013 WO Uni-Pixel Displays, Inc. Published A Fabry-Perot Interference Electro-Optic Modulating Device (TW) 3/4/2013 TW 14/275,509 Uni-Pixel Displays, Inc. Pending Multi-Layer Scratch Resistance Film 5/12/2014 US Amended and Restated Pledge and Security Agreement SCHEDULE II-B TRADEMARKS Trademarks that have been registered on the Principal Register: 1. Unipixel (for use on custom cut cover films) Registered on August 13, 2013 Registration Number: 4382277 Owned by Uni-Pixel Displays, Inc. 2. Unipixel (custom manufacture of films) Registered on January 15, 2013 Registration Number: 4275649 Owned by Uni-Pixel Displays, Inc. 3. Diamond Guard Registered on August 6, 2013 Registration Number: 4378639 Owned by Uni-Pixel Displays, Inc. 4. Uniboss Registered on November 19, 2013 Registration Number: 4436821 Owned by Uni-Pixel Displays, Inc. 5. Clearly Superior Registered on August 9, 2011 Registration Number: 4009785 Owned by Uni-Pixel Displays, Inc. Trademarks that have received a notice of allowance from the United States Patent and Trademark Office: i) Copperhead Filed on February 15, 2014 Notice of Allowance Date: February 10, 2015 Owned by Uni-Pixel Displays, Inc. ii) Copperhead Flexible Printed Electronics Filed on December 6, 2013 Notice of Allowance Date: February 10, 2015 Owned by Uni-Pixel Displays, Inc. Trademarks for which Uni-Pixel Displays, Inc. has applied for registration on the Principal Register, but which is currently suspended: 1. InTouch Application filed on August 23, 2013 Sched. II-B SCHEDULE III LOCATIONS Grantor: Location: Description: Uni-Pixel, Inc. 8708 Technology Forest Place The Woodlands, Texas 77381 Chief Executive Office Uni-Pixel Displays, Inc. 8708 Technology Forest Place The Woodlands, Texas 77381 Chief Executive Office Sched. III-1 SCHEDULE IV PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS A.Promissory Notes: None. B.Securities and Other Instruments: See Schedule VIII. C.Deposit Accounts, Securities Accounts and Commodities Accounts: Grantor: Name and Address of Institution Maintaining Account: Type of Account: Uni-Pixel, Inc. None N/A Uni-Pixel Displays, Inc. Bank of America, 4085 College Park Drive Conroe, Texas 77384 Checking Account UBS, 1000 Main Street, Suite 2600 Houston, Texas 77002 Money Market Account Sched. IV-1 SCHEDULE V UCC-1 FINANCING STATEMENTS Name of Grantor: Secretary of State: Uni-Pixel, Inc. Delaware Uni-Pixel Displays, Inc. Texas Sched. V-1 SCHEDULE VI COMMERCIAL TORT CLAIMS None. Sched. VI-1 SCHEDULE VII PLEDGED DEBT None. Sched. VII-1 SCHEDULE VIII PLEDGED SHARES Grantor: Name of Pledged Issuer: Number of Shares/Units: Percentage of Outstanding Shares/Units: Class: Certificate Number: Uni-Pixel, Inc. Uni-Pixel Displays, Inc. 100% Common Stock 1 Sched. VIII-1 EXHIBIT A ASSIGNMENT FOR SECURITY [TRADEMARKS] [PATENTS] [COPYRIGHTS] WHEREAS, (the "Assignor") [has adopted, used and is using, and holds all right, title and interest in and to, the trademarks and service marks listed on the annexed Schedule1A, which trademarks and service marks are registered or applied for in the United States Patent and Trademark Office (the "Trademarks")] [holds all right, title and interest in the letter patents, design patents and utility patents listed on the annexed Schedule1A, which patents are issued or applied for in the United States Patent and Trademark Office (the "Patents")] [holds all right, title and interest in the copyrights listed on the annexed Schedule 1A, which copyrights are registered in the United States Copyright Office (the "Copyrights")]; WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated as of April , 2015 (as amended, restated or otherwise modified from time to time the "Security Agreement"), in favor of Hudson Bay Fund LP, as collateral agent for certain buyers (the "Assignee"); WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the Assignee and granted to the Assignee for the benefit of the Buyers (as defined in the Security Agreement) a continuing security interest in all right, title and interest of the Assignor in, to and under the [Trademarks, together with, among other things, the good-will of the business symbolized by the Trademarks] [Patents] [Copyrights] and the applications and registrations thereof, and all proceeds thereof, including, without limitation, any and all causes of action which may exist by reason of infringement thereof and any and all damages arising from past, present and future violations thereof (the "Collateral"), to secure the payment, performance and observance of the "Obligations" (as defined in the Security Agreement); NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell, assign, transfer and set over unto the Assignee and grants to the Assignee for the benefit of the Buyers a continuing security interest in the Collateral to secure the prompt payment, performance and for the benefit of the Buyers observance of the Obligations. The Assignor does hereby further acknowledge and affirm that the rights and remedies of the Assignee with respect to the Collateral are more fully set forth in the Security Agreement, the terms and provisions of which are hereby incorporated herein by reference as if fully set forth herein. Exh. A-1 IN WITNESS WHEREOF, the Assignor has caused this Assignment for Security to be duly executed by its officer thereunto duly authorized as of , 20 [GRANTOR] By: Name: Title: Exh. A-2 SCHEDULE 1A TO ASSIGNMENT FOR SECURITY [Trademarks and Trademark Applications] [Patent and Patent Applications] [Copyright and Copyright Applications] Owned by Exh. A-3
